Case 1:19-cv-09617-KPF Document 67-24 Filed 06/21/21 Page 1 of 23




           EXHIBIT X
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 2 of 23
                                                                           for Developers




                   The new Facebook Platform Terms below and the new Developer Policies went into effect on
                   August 31, 2020. They replace the legacy Facebook Platform Policy and the legacy Instagram
                   Platform Policy, as well as the Supplemental Terms for Extended Platform Products and the
                   Technology Provider Amendment to the preceding Supplemental Terms. Learn more.


             Facebook Platform Terms


            1. Introduction
                     a. Our Platform is the set of APIs, SDKs, tools, plugins, code, technology, content, and
                     services that enables others, including app developers and website operators, to develop
                     functionality, retrieve data from Facebook and any other Facebook Products, or provide data
                     to us.
                     b. To use Platform (including to Process any Platform Data), you agree to these Platform
                     Terms (“Terms”), as well as all other applicable terms and policies. This may include the
                     Facebook Terms of Service, the Instagram Terms of Use, the Facebook Commercial Terms,
                     the Business Tools Terms, and any Facebook Product terms that are applicable.
                     c. You must also comply with the applicable requirements in our Developer Policies and
                     those made available on our Developer Site, including in our Documentation collectively, the
                     “Developer Docs”)
                     d. These Terms will start on the earlier of the date you accept them or otherwise start
                     accessing or using Platform, and will continue until you stop accessing and using Platform,
                     unless ended earlier as described below. If you are accepting these Terms or accessing or
                     using Platform on behalf of an entity, you represent and warrant that you have the authority
                     to bind such entity to these Terms and you agree on behalf of such entity to be bound by
                     these Terms (and for clarity, all other references to “you” in these Terms refer to such
                     entity). For clarity, these Terms updated and replaced the Facebook Platform Policy and the
                     Instagram Platform Policy and any references in existing terms, policies, or agreements to
https://developers.facebook.com/terms                                                                               1/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 3 of 23
                                                                           for Developers

                     the “Facebook Platform Policy,” “Instagram Platform Policy,” or “Platform Policy” shall now
                     mean these Terms.
                     e. If you fail to comply with these Terms or any other applicable terms or policies, we may
                     suspend or terminate your App or account, as described below.
                     f. Capitalized terms not otherwise defined herein (including in Section 12 (“Glossary”) have
                     the meaning given in our other terms and policies, including our Terms of Service and our
                     Facebook Commercial Terms. The term “including” means “including without limitation.”



            2. Intellectual Property Rights
                     a. Our License to You. Subject to your compliance with these Terms and all other applicable
                     terms and policies, we grant you a limited, non-exclusive, non-sublicensable (except to
                     Service Providers as described below), non-transferable, non-assignable license to use,
                     access, and integrate with Platform, but only to the extent permitted in these Terms and all
                     other applicable terms and policies. You will not sell, transfer, or sublicense Platform to
                     anyone. Except as expressly licensed herein, you will not use, access, integrate with, modify,
                     translate, create derivative works of, reverse engineer, or otherwise exploit Platform or any
                     aspect thereof. The Facebook Companies reserve all rights, title, and interest (including the
                     right to enforce any such rights) not expressly granted in these Terms.
                     b. Your License to Us
                              i. Your Content:
                                        1. You grant us a non-exclusive, transferable, sublicensable, royalty-free,
                                        worldwide license to: host, use, distribute, modify, run, copy, publicly perform or
                                        display, translate, and create derivative works of any information, data, and
                                        other content made available by you or on your behalf (including by your Service
                                        Providers or through your App) in connection with Platform (collectively, “Your
                                        Content”) for any business purpose in connection with operating, providing, or
                                        improving Platform or any other Facebook Product. This license remains in
                                        effect even if you stop using Platform. Without limitation, your license to us
                                        includes: the right to incorporate Your Content into other parts of Facebook
                                        Products, the right to attribute the source of Your Content using your name,
                                        trademarks, or logos; the right to use Your Content for promotional purposes,
https://developers.facebook.com/terms                                                                                         2/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 4 of 23
                                                                           for Developers

                                        and the right to analyze Your Content (including to make sure you’re complying
                                        with these Terms and all other applicable terms and policies).
                                        2. If you use the Facebook Business Tools to send us Business Tool Data, our
                                        use of that data is governed by the Business Tools Terms rather than the
                                        foregoing license for Your Content.
                                        3. If you owned Your Content before providing it to us, you will continue owning
                                        it after providing it to us, subject to any rights granted in these Terms or any
                                        other applicable terms or policies and any access you provide to others by
                                        sharing it via Platform.
                              ii. Your App:
                                        1. You grant us a non-exclusive, transferable, sublicensable, royalty-free,
                                        worldwide license to: host, use, distribute, modify, run, copy, publicly perform or
                                        display, translate, and create derivative works of your App for any business
                                        purpose in connection with operating, providing, or improving Platform. This
                                        license remains in effect even if you stop using Platform. Without limitation, the
                                        foregoing license includes the right to frame or link to your App, to place
                                        content (including ads) around your App, and to analyze your App (including to
                                        assess your compliance with these Terms and all other applicable terms and
                                        policies).
                                        2. As between the parties, in connection with Platform, we won’t be subject to
                                        any terms or policies associated with your App or Your Content (even if we click
                                        or tap agreement). Those terms and policies are considered null and void and
                                        are rejected and excluded from these Terms.
                                        3. Nothing in these Terms will be interpreted as a representation or agreement
                                        that we will not develop or have not developed apps, products, features, or
                                        services that are similar to your App or compete with your App.
                              iii. Your Name, Trademarks, and Logos: You grant us a non-exclusive, transferable,
                              sublicensable, royalty-free, worldwide license to use your name, trademarks, and
                              logos for distribution, marketing, and promotional purposes, in connection with your
                              use of Facebook Products, in all formats and media. This license remains in effect for
                              existing materials and instances even if you stop using Platform.
                     c. Protecting the Rights of Others
https://developers.facebook.com/terms                                                                                         3/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 5 of 23
                                                                           for Developers



                              i. You will not provide or promote content in your App that infringes upon or otherwise
                              violates the rights of any person or third party.
                              ii. You will obtain (and represent and warrant that you own or have secured) all rights
                              necessary from all applicable rights holders to (1) grant the licenses, rights, and
                              permissions in these Terms (including those in Section 2.b (“Your License to Us”)); (2)
                              display, distribute, and deliver all information, data, and other content in your App; and
                              (3) otherwise operate your App. This includes satisfying all licensing, reporting, and
                              payout obligations to third parties.
                              iii. If your App contains content submitted or provided by your Users or other third
                              parties, you must have an appropriate notice and takedown process and otherwise
                              comply with all applicable laws and regulations to respond to notices of claimed
                              infringement. Without limiting that compliance, in the United States, you must comply
                              with all requirements of the Digital Millennium Copyright Act.



            3. Data Use
                     a. Prohibited Practices. You will not perform, or facilitate or support others in performing,
                     any of the following prohibited practices (collectively, “Prohibited Practices”):
                              i. Processing Platform Data to discriminate or encourage discrimination against people
                              based on personal attributes including race, ethnicity, color, national origin, religion,
                              age, sex, sexual orientation, gender identity, family status, disability, medical or
                              genetic condition, or any other categories prohibited by applicable law, regulation, or
                              Facebook policy.
                              ii. Processing Platform Data to make eligibility determinations about people, including
                              for housing, employment, insurance, education opportunities, credit, government
                              benefits, or immigration status. By eligibility determinations, we mean determining
                              whether to provide, deny, or take away a particular benefit (for example, housing or
                              scholarships) as well as determining the terms under which the benefit will be
                              provided, denied, or taken away.
                              iii. Processing Platform Data to perform, facilitate, or provide tools for surveillance.
https://developers.facebook.com/terms                                                                                      4/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 6 of 23
                                                                           for Developers

                              Surveillance includes the Processing of Platform Data about people, groups, or events
                              for law enforcement or national security purposes.
                              iv. Selling, licensing, or purchasing Platform Data.
                              v. Placing Platform Data on, or otherwise making Platform Data available to, a search
                              engine or directory without our prior express written consent.
                              vi. Attempting to decode, circumvent, re-identify, de-anonymize, unscramble,
                              unencrypt, or reverse hash, or reverse-engineer Platform Data that is provided to you.
                              vii. Changing your App’s core functionality or data Processing so that Users would
                              view it as an unfamiliar or different App, or materially changing the scope of
                              Processing of previously collected Platform Data, unless in each case you first re-
                              submit your App and receive our approval through App Review.
                              viii. Processing friend lists from Facebook to establish social connections in your App
                              unless each person in that connection has granted you access to that information for
                              that purpose.
                     b. Additional Terms for Restricted Platform Data
                              i. You will not request Restricted Platform Data unless it is necessary to meaningfully
                              improve the quality of the applicable User's experience in the specific product or
                              service for which the User shared the data.
                              ii. It must be clear to the User why you are requesting their Restricted Platform Data in
                              order to improve the quality of their experience.
                              iii. For clarity, your Processing of Restricted Platform Data must comply with the
                              applicable Developer Docs and other provisions of these Terms (including the
                              Prohibited Practices).
                     c. Sharing Platform Data. You may only share Platform Data in compliance with these Terms
                     (including Sections 3.a (“Prohibited Practices”), 3.b (“Additional Terms for Restricted
                     Platform Data”), 4 (“Privacy Policy”), and 5 (“Service Providers and Tech Providers”)),
                     applicable law and regulations, and all other applicable terms and policies, and only in the
                     following circumstances:
                              i. With respect to Platform Data collected as a Tech Provider, solely as described
https://developers.facebook.com/terms                                                                                     5/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 7 of 23
                                                                           for Developers

                              below in Section 5.b (“Tech Providers”);
                              ii. With respect to Platform Data not collected as a Tech Provider,
                                        1. when required under applicable law or regulation (you must retain proof of the
                                        applicable legal or regulatory requirement or request and provide it to us if we
                                        ask for it);
                                        2. with your Service Provider;
                                        3. when a User expressly directs you to share the data with a third party (you
                                        must retain proof of the User’s express direction and provide it to us if we ask
                                        for it); or
                                        4. solely with respect to Platform Data that is not Restricted Platform Data, with
                                        other third parties, so long as:
                                              a. you first contractually prohibit them from using the Platform Data in a
                                              way that would violate these Terms or any other applicable terms or
                                              policies (you must retain proof of the contractual prohibition and provide
                                              it to us if we ask for it); and
                                              b. you ensure that any such third parties comply with these Terms and all
                                              other applicable terms and policies as if they were in your place, and you
                                              are responsible for their acts and omissions, including their
                                              noncompliance.
                     d. Retention, Deletion, and Accessibility of Platform Data
                              i. Unless required to keep Platform Data under applicable law or regulation, you must
                              (and must make reasonable efforts to ensure your Service Providers) do the following:
                                        1. Make reasonable efforts to keep Platform Data up to date, including Platform
                                        Data that has been modified or deleted. You must update Platform Data
                                        promptly after receiving a request from us or the User to do so. You must give
                                        Users an easily accessible and clearly marked way to ask for their Platform Data
                                        to be modified or deleted.
                                        2. Delete all Platform Data as soon as reasonably possible in the following
                                        cases:
https://developers.facebook.com/terms                                                                                        6/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 8 of 23
                                                                           for Developers



                                          a. When retaining the Platform Data is no longer necessary for a
                                          legitimate business purpose that is consistent with these Terms and all
                                          other applicable terms and policies;
                                          b. When you stop operating the product or service through which the
                                          Platform Data was acquired;
                                          c. When we request you delete the Platform Data for the protection of
                                          Users (which we will determine at our sole discretion);
                                          d. When a User requests their Platform Data be deleted or no longer has
                                          an account with you (unless the Platform Data has been aggregated,
                                          obscured, or de-identified so that it cannot be associated with a
                                          particular User, browser, or device), or for Tech Providers, when a User or
                                          the Client requests their Platform Data be deleted or the Client no longer
                                          has an account with you;
                                          e. When required by applicable law or regulations; or
                                          f. As required under Section 7 (“Compliance Review Rights and
                                          Suspension and Termination of these Terms”).
                              ii. If you are required to keep Platform Data under applicable law or regulation, you
                              must retain proof of the applicable legal or regulatory requirement or request and
                              provide it if we ask for it.
                              iii. If you have received Platform Data in error, you must immediately report this to us,
                              delete that Platform Data, and provide proof of deletion if we ask for it.
                     e. Exceptions to Restrictions. The above provisions of this section (Section 3.a-d) do not
                     apply to certain Platform Data as described here.



            4. Privacy Policy
                     a. If you use Platform to Process Platform Data, you will provide and comply with a publicly
                     available and easily accessible privacy policy.
https://developers.facebook.com/terms                                                                                     7/19
6/20/2021               Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms          Filed
                                                                - Facebook       06/21/21 Page 9 of 23
                                                                           for Developers



                     b. This policy must comply with applicable law and regulations and must accurately and
                     clearly explain what data you are Processing, how you are Processing it, the purposes for
                     which you are Processing it, and how Users may request deletion of that data.
                     c. You may only Process Platform Data as clearly described in your privacy policy and in
                     accordance with all applicable law and regulations, these Terms, and all other applicable
                     terms and policies.
                     d. Your privacy policy will not supersede, modify, or be inconsistent with these Terms or any
                     other applicable terms or policies.
                     e. You must retain all of your privacy policies in effect while using Platform and provide them
                     to us if we ask for them.
                     f. You will maintain publicly available links to your privacy policies in the privacy policy field in
                     the settings of your App Dashboard, as well as in any App Store that allows you to do so, if
                     applicable, and ensure the links remain current and up to date.



            5. Service Providers and Tech Providers
                     a. Service Providers
                              i. You will not use a Service Provider in connection with your use of Platform or
                              Processing of Platform Data unless such Service Provider first agrees in writing to do
                              the following:
                                        1. Use Platform and Process Platform Data solely for you and at your direction in
                                        order to provide services you requested in a manner that is consistent with
                                        these Terms, all other applicable terms and policies, and your privacy policy,
                                        and for no other individual or entity and for no other purpose, including for the
                                        Service Provider’s own purposes; and
                                        2. In the event the Service Provider engages another Service Provider (“Sub-
                                        Service Provider”) in order to provide the services requested, ensure the
                                        Service Provider requires the Sub-Service Provider in writing to comply with the
                                        above requirements.
https://developers.facebook.com/terms                                                                                        8/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 10 of 23
                                                                           for Developers



                              ii. You must ensure that any Service Provider and Sub-Service Provider complies with
                              these Terms and all other applicable terms and policies as if they were in your place,
                              and you are responsible for their acts and omissions, including their noncompliance.
                              iii. When you cease using a Service Provider or Sub-Service Provider, you must ensure
                              they immediately cease using Platform and Processing Platform Data and promptly
                              delete all Platform Data in their possession or control.
                              iv. Upon our request, you must provide a list of your Service Providers and Sub-
                              Service Providers including up-to-date contact information for each, the types and
                              volume of Platform Data shared, and proof of written agreements with your Service
                              Providers to demonstrate compliance with this Section.
                              v. We may prohibit your use of any Service Provider or Sub-Service Provider in
                              connection with your use of Platform or Processing of Platform Data if we believe that
                              (1) they have violated these Terms or other applicable terms or policies or (2) they are
                              negatively impacting Platform, other Facebook Products, Platform Data, or people
                              who use Facebook Products, and will provide notice to you if we do. Promptly upon
                              such notice, you must stop using that Service Provider or Sub-Service Provider in
                              connection with your use of Platform or Processing of Platform Data.
                              vi. We may require that your Service Providers or Sub-Service Providers agree to
                              these Terms or other applicable terms or policies in order to access Facebook
                              Products, Platform, or Platform Data.
                     b. Tech Providers
                              i. If you are a Tech Provider, you must comply with the other provisions of these
                              Terms, as well as the provisions in this section with respect to your use of Platform
                              and Processing of Platform Data as a Tech Provider. If the terms conflict, the terms
                              that are more restrictive on you or more protective of us apply.
                              ii. You, as a Tech Provider, understand and agree to the following:
                                        1. You will only use Platform and Process Platform Data on behalf of and at the
                                        direction of your Client on whose behalf you access it to help such Client to use
                                        Platform or Process Platform Data in accordance with these Terms and all other
                                        applicable terms and policies (“Client’s Purpose”), and not for your own
                                        purposes or another Client’s or entity’s purposes (for example, you will not
https://developers.facebook.com/terms                                                                                       9/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 11 of 23
                                                                           for Developers

                                        Process Platform Data to build or augment user profiles for your own purposes
                                        or another Client’s purposes);
                                        2. You will ensure that Platform Data you maintain on behalf of one Client is
                                        maintained separately from that of other Clients;
                                        3. You will maintain an up-to-date list of your Clients and their contact
                                        information and provide it to us if we ask for it;
                                        4. You will only share Platform Data in compliance with these Terms (including
                                        Sections 3a (“Prohibited Practices”), 3b (“Additional Terms for Restricted
                                        Platform Data”), and 5a (“Service Providers”)), applicable law and regulations,
                                        and all other applicable terms and policies, and only in the following
                                        circumstances:
                                              a. with your applicable Client, so long as you first contractually prohibit
                                              such Client from Processing Platform Data in a way that would violate
                                              these Terms or any other applicable terms or policies;
                                              b. to the extent required under applicable law or regulation (you must
                                              retain proof of the applicable legal or regulatory requirement or request
                                              and provide it to us if we ask for it);
                                              c. with your Service Provider solely to the extent necessary for your
                                              applicable Client’s Purpose; or
                                              d. with your Client’s service provider solely to the extent necessary for
                                              such Client’s Purpose and when such Client expressly directs you to
                                              share the data with such service provider (you must retain proof of the
                                              Client’s express direction and provide it to us if we ask for it);
                                        5. We may require that your Clients agree to these Terms or other applicable
                                        terms or policies in order to access Facebook Products, Platform, or Platform
                                        Data through your App.
                                        6. You will promptly terminate a Client’s use of our Facebook Products,
                                        Platform, or Platform Data through your App if we request it because we believe
                                        that the Client (a) has violated these Terms or other applicable terms or policies
                                        or (b) is negatively impacting Platform, other Facebook Products, Platform Data,
                                        or people who use Facebook Products.
https://developers.facebook.com/terms                                                                                        10/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 12 of 23
                                                                           for Developers




            6. Data Security
                     a. Data Security Requirements
                              i. You must always have in effect and maintain administrative, physical, and technical
                              safeguards that do the following:
                                        1. Meet or exceed industry standards given the sensitivity of the Platform Data;

                                        2. Comply with applicable law and regulations, including data security and
                                        privacy laws, rules, and regulations; and
                                        3. Are designed to prevent any unauthorized (including in violation of these
                                        Terms or any other applicable terms or policies) Processing (including, for the
                                        avoidance of doubt, access, destruction, loss, alteration, disclosure,
                                        distribution, or compromise) of Platform Data.
                              ii. You must have a publicly available way for people to report security vulnerabilities in
                              your App to you, and you must promptly address identified deficiencies.
                              iii. You must not solicit, collect, store, cache, proxy, or use Facebook or Instagram
                              login credentials of other Users.
                              iv. You must not transfer or share user IDs or your access token and secret key, except
                              with a Service Provider who helps you build, run, or operate your App.
                     b. Incident Reporting
                              i. If any of the following incidents happen, you must promptly, and no later than 24
                              hours after you become aware of the incident, notify us and provide us with
                              information we request regarding:
                                        1. Any unauthorized (including in violation of these Terms or any other
                                        applicable terms or policies) Processing (including, for the avoidance of doubt,
                                        access, destruction, loss, alteration, disclosure, distribution or compromise) of
                                        Platform Data; or
https://developers.facebook.com/terms                                                                                       11/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 13 of 23
                                                                           for Developers



                                        2. Any incidents that are reasonably likely to compromise the security,
                                        confidentiality, or integrity of your IT Systems or your Service Provider’s or Sub-
                                        Service Provider’s IT Systems.
                              ii. You must immediately begin remediation of the incident and reasonably cooperate
                              with us, including by informing us in reasonable detail of the impact of the incident
                              upon Platform Data and corrective actions being taken, and keeping us updated about
                              your compliance with any notification or other requirements under applicable laws and
                              regulations.



            7. Compliance Review Rights and Suspension and Termination of
            these Terms
                     a. App Review. We may require that you submit your App for our review or approval (“App
                     Review”). Whether or not your App (including its access to any Platform Data) is approved
                     (which will be in our sole discretion), you will ensure that your App is compliant with these
                     Terms and all other applicable terms and policies, and we may review your App for such
                     compliance from time to time, in our sole discretion. You will cooperate with our reviews and
                     provide any information we request therefor. We may verify information you provide to us
                     during any such reviews or otherwise in your App dashboard, which you will update to keep
                     it complete and accurate.
                     b. Regular Monitoring. We, or third-party professionals working at our direction (including
                     auditors, attorneys, consultants, and/or computer forensics analysts) (collectively, “Third-
                     Party Auditors”), may conduct regular monitoring of your App and its access to Platform and
                     Processing of Platform Data using technical and operational measures.
                     c. Auditing Rights
                              i. We or Third-Party Auditors may conduct an Audit, no more than once a calendar
                              year unless there is a Necessary Condition, to ensure that your and your App’s
                              Processing of Platform Data is and has been in compliance with these Terms and all
                              other applicable terms and policies.
                              ii. Audits will be conducted during normal business hours after providing you with at
https://developers.facebook.com/terms                                                                                         12/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 14 of 23
                                                                           for Developers

                              least 10 business days’ written notice (email will suffice), unless we determine in our
                              sole discretion a Necessary Condition requires more immediate access.
                              iii. You will cooperate with the Audits, including by (1) providing all necessary physical
                              and remote access to your IT Systems and Records, and (2) providing information and
                              assistance as reasonably requested (including making your personnel who are
                              knowledgeable about your or your App’s Processing of Platform Data available for our
                              questioning).
                              iv. You will also use commercially reasonable efforts to get permission and
                              cooperation from your Service Providers for us to conduct such Audits with respect to
                              their IT Systems, Records, and applicable personnel.
                              v. You will remedy any non-compliance revealed by an Audit as soon as reasonably
                              practicable (as we determine based on the facts and circumstances), after which we
                              may conduct follow-up Audits to ensure proper remediation of the non-compliance.
                              vi. If an Audit reveals any non-compliance by you or your Service Provider(s) then you
                              will reimburse us for all of our reasonable costs and expenses associated with
                              conducting the Audit and any related follow-up Audits.
                              vii. After these Terms have ended, our Audit rights under this Section will survive until
                              1 year after the later of when you affirmatively demonstrate that you have stopped
                              Processing all Platform Data and all embodiments thereof that are in your and your
                              Service Providers’ possession or control have been deleted. For the avoidance of
                              doubt, nothing in this Section limits any other rights or remedies we may have by law,
                              in equity, or under these Terms or other applicable terms or policies.
                     d. Certifications. From time to time, we may request (in writing or through your App
                     dashboard, Platform, or any Facebook Product) information, certifications, and attestations
                     relating to your use of Platform or Processing of Platform Data, which you will provide to us
                     in the requested time frame and form. This may include certifying: (i) your compliance with
                     these Terms and all other applicable terms and policies, and (ii) the purpose or use for the
                     Platform Data you have requested or have access to, and that each such purpose or use
                     complies with these Terms and all other applicable terms and policies. All such certifications
                     and attestations must be provided by an authorized representative of yours.
                     e. Suspension and Termination
                              i. We may take enforcement action against you and your App if we believe, in our sole
https://developers.facebook.com/terms                                                                                      13/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 15 of 23
                                                                           for Developers

                              discretion, that:
                                        1. You have not timely responded to our requests related to monitoring or
                                        auditing;
                                        2. You or your App has violated or may have violated these Terms or any other
                                        applicable terms or policies or is negatively impacting Platform, other Facebook
                                        Products, Platform Data, or people who use Facebook Products;
                                        3. It is needed to comply with applicable laws or regulations or otherwise
                                        required or requested by a court order or governmental authority; or
                                        4. It is needed to protect the Facebook Companies from legal or regulatory
                                        liability.
                              ii. We may take enforcement action at any time, including while we investigate your
                              App, with or without notice to you. Enforcement can be both automated and manual. It
                              can include suspending or removing your App, removing your access and your App’s
                              access to Platform, requiring that you stop Processing and delete Platform Data,
                              terminating our agreements with you, or any other action that we consider to be
                              appropriate, including terminating other agreements with you or your ability to use
                              Facebook Products.
                              iii. We may suspend or end your App’s access to any Platform APIs, permissions, or
                              features that your App has not used or accessed within a 90-day period with or
                              without notice to you.



            8. Notice
            After you agree to these Terms, any written notice, request, or communications from us to you may
            be provided via email or mail (for example, to the email address or mailing address in your App
            account with us) or via notifications within the Facebook Products (for example, in your account
            with us). You will keep your contact information current, including name, business name, and
            email.



https://developers.facebook.com/terms                                                                                      14/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 16 of 23
                                                                           for Developers




            9. Indemnification
            In addition to and without limiting the scope of the “Indemnification” Section in our Facebook
            Commercial Terms if anyone brings a claim, cause of action, or dispute against the Facebook
            Companies related to your use of Platform, your Processing of Platform Data, Your Content, or
            your App, name or logo, products or services, or actions in connection with Platform, you will
            indemnify and hold the Facebook Companies harmless from and against all damages, losses, and
            expenses of any kind (including reasonable legal fees and costs) related to any such claim, cause
            of action, or dispute.



            10. International Transfers
            This section shall apply to the extent that your Processing of Platform Data includes personal data
            controlled by Facebook Ireland Limited (“Facebook Ireland Data”) and the transfer of such
            Facebook Ireland Data to a territory outside of the European Economic Area that does not have a
            positive adequacy decision from the European Commission under Article 25(6) of Directive
            95/46/EC (each an “EEA Data Transfer”). In these cases you will comply with the following:

                     a. if you are relying on the EU-U.S. Privacy Shield (the “Privacy Shield”) and are certified
                     under Privacy Shield to receive categories of data which include the Facebook Ireland Data,
                     you will comply with the Privacy Shield Principles. If your Privacy Shield certification does
                     not cover the EEA Data Transfer or you are unable to comply with the Privacy Shield
                     principles (or your Privacy Shield certification in respect of the EEA Data Transfer should
                     end), you will immediately notify us, stop your access to and use of Platform and Processing
                     of Platform Data, and take reasonable and appropriate steps to fix any non-compliance; or
                     b. if the EEA Data Transfer is not covered by Privacy Shield, then your use of Facebook
                     Ireland Data is subject to the Clauses. In these cases, Facebook Ireland Limited is the “data
                     exporter” and you are the “data importer” as defined in the Clauses, and you select option
                     (iii) of Clause II(h) and agree to the data processing principles of Annex A to the Clauses. For
                     the purposes of Annex B to the Clauses, the following will apply:
                              i. “Data subjects” are people who visit, access, use, or otherwise interact with the App
                              and the products and services of Facebook Ireland Limited;

https://developers.facebook.com/terms                                                                                    15/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 17 of 23
                                                                           for Developers



                              ii. “Purpose of the transfer(s)” is the provision of the App and other products and
                              services by you to Users pursuant to the applicable terms and conditions and privacy
                              policy of you and/or your Client;
                              iii. “Categories of data” are Facebook Ireland Data, which includes profile information,
                              photos and videos, location information, communications between Users, information
                              about use of the App and other products and services, payment information, device
                              information, information about visits to third-party websites or Apps that use a “like”
                              or “comment” button or other service integration, information from third-party
                              partners or the Facebook Companies, or as otherwise set forth in the Data Policy;
                              iv. “Recipients” are you and users of your App and other products and services;
                              v. “Sensitive data” is personal data about a person’s racial or ethnic origin, political
                              opinions, religious or philosophical beliefs, trade-union membership, genetic data,
                              biometric data for the purpose of uniquely identifying a natural person, data
                              concerning health or data concerning a natural person’s sex life or sexual orientation,
                              criminal convictions, or alleged commission of an offense; and
                              vi. “Contact points for data protection enquiries” are the representatives of Facebook
                              Ireland Limited and you with responsibility for data privacy.



            11. General
                     a. In accordance with our Terms of Service, you will not transfer any of your rights or
                     obligations under these Terms to anyone else without our prior written consent. Transferring
                     can include assignment, acquisition, merger, change of control, or other forms of transfer.
                     Any unpermitted transfer will be considered null and void. For any permitted transfer, you
                     can continue to Process Platform Data only for your App subject to these Terms and only
                     after you re-submit your App and receive our approval through our App Review process.
                     b. You also must comply with all applicable laws and regulations (including the Children’s
                     Online Privacy Protection Act (“COPPA”) and the Video Privacy Protection Act (“VPPA”)).
                     c. If there is any conflict between these Terms and any other applicable online terms, the
                     terms that are more restrictive on you and your App or more protective of us apply. If you
https://developers.facebook.com/terms                                                                                    16/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 18 of 23
                                                                           for Developers

                     have previously agreed to our Supplemental Terms for Extended Platform Products and/or
                     our Technology Provider Amendment to Supplemental Terms for Extended Platform
                     Products, these Terms hereby supersede and replace them.
                     d. We reserve the right to amend these Terms at any time. Your continued use of or access
                     to Platform after any such amendment will constitute your binding agreement to these Terms
                     as amended.
                     e. We may change, suspend, or discontinue the availability of Platform at any time. In
                     addition, we may impose limits on certain features and services or restrict your access to
                     parts or all of our APIs or websites without notice or liability.
                     f. If we elect to provide you with support or modifications for Platform, we may discontinue
                     either at any time without notice to you.
                     g. We do not guarantee that Platform will always be free.
                     h. We can issue a press release or otherwise make public statements or disclosures
                     describing our relationship with you or your use of Platform.
                     i. When these Terms have ended, all rights granted to you under these Terms will
                     immediately stop and you will immediately stop using Platform. The following Sections will
                     remain in effect after these Terms have ended: Section 2.b, Section 2.c, Section 3, Section
                     4, Section 5, Section 6, Section 7, Section 9, Section 10, Section 11, and Section 12.



            12. Glossary
                     a. “App” means any technical integration with Platform or to which we have assigned an App
                     identification number. Any code, APIs, SDKs, tools, plugins, bots, websites, applications,
                     specifications, and other technology made available by you or on your behalf in connection
                     with Platform is considered part of your App.
                     b. “Audit” means a review, inspection, or audit of your and your Service Providers’ IT
                     Systems or Records.
                     c. “Clauses” means the standard contractual clauses annexed to European Commission
                     Decision 2004/915/EC.
https://developers.facebook.com/terms                                                                               17/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 19 of 23
                                                                           for Developers



                     d. “Client” means the User of a Tech Provider’s App.
                     e. “Developer” means the person or entity that creates or operates an App.
                     f. “Developer Docs” has the meaning given in Section 1.c (“Introduction”).
                     g. “IT Systems” means information technology systems (real and virtual), networks,
                     technologies, and facilities (including physical and remote access to data centers and cloud
                     facilities) that Process Platform Data.
                     h. “Necessary Condition” means any of the following:
                              i. it is required by applicable law, rule, or regulation or otherwise required or requested
                              by a court order or governmental authority;
                              ii. we suspect that you or your App have Processed Platform Data in violation of these
                              Terms or other applicable terms or policies;
                              iii. you enter into a change of control transaction or transfer (or request to transfer)
                              any of your rights or obligations under these Terms or other applicable terms or
                              policies;
                              iv. we determine in our sole discretion it is necessary to ensure that you and your App
                              have deleted Platform Data in accordance with these Terms and all other applicable
                              terms and policies; or
                              v. we determine in our sole discretion it is necessary to ensure proper remediation of
                              any non-compliance revealed by an Audit.
                     i. “Platform” means the set of APIs, SDKs, tools, plugins, code, technology, content, and
                     services that enables others, including app developers and website operators, to develop
                     functionality, retrieve data from Facebook and any other Facebook Products, or provide data
                     to us.
                     j. “Platform Data” means any information, data, or other content you obtain from us, through
                     Platform or through your App, whether directly or indirectly and whether before, on, or after
                     the date you agree to these Terms, including data anonymized, aggregated, or derived from
                     such data. Platform Data includes app tokens, page tokens, access tokens, app secrets, and
                     user tokens.
https://developers.facebook.com/terms                                                                                       18/19
6/20/2021              Case 1:19-cv-09617-KPF Document      67-24
                                                 Platform Terms         Filed
                                                                - Facebook      06/21/21 Page 20 of 23
                                                                           for Developers



                     k. “Process” means any operation or set of operations performed on data or sets of data,
                     whether or not by automated means, including use, collection, storage, sharing, or
                     transmission.
                     l. “Prohibited Practices” has the meaning given in Section 3.a (“Prohibited Practices”).
                     m. Records” mean books, agreements, access logs, third-party reports, policies, processes,
                     and other records regarding the Processing of Platform Data.
                     n. “Restricted Platform Data” means Platform Data that (i) reasonably can be used to
                     identify a particular User or device; (ii) is accessed using the permissions listed here; or (iii)
                     we otherwise designate as Restricted. Notwithstanding the foregoing, Restricted Platform
                     Data does not include data that can be accessed using the permissions listed here.
                     o. “SDKs” means any object code, source code, or documentation you receive from us that
                     helps you create Apps or content for use with the Platform.
                     p. “Service Provider” means an entity you use to provide you services in connection with
                     Platform or any Platform Data.
                     q. “Tech Provider” means a Developer of an App whose primary purpose is to enable Users
                     thereof to access and use Platform or Platform Data.
                     r. “Third-Party Auditors” has the meaning given in Section 7.b (“Regular Monitoring”).
                     s. “User” means the end user of an App (whether a person or an entity).
                     t. “Your Content” has the meaning given in Section 2.b (“Your License to Us”).




https://developers.facebook.com/terms                                                                                     19/19
Case 1:19-cv-09617-KPF Document 67-24 Filed 06/21/21 Page 21 of 23
Case 1:19-cv-09617-KPF Document 67-24 Filed 06/21/21 Page 22 of 23
Case 1:19-cv-09617-KPF Document 67-24 Filed 06/21/21 Page 23 of 23
